UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RAY JOHNSON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:10-cr-00047-H-1)


Submitted:   July 13, 2012                 Decided:   August 3, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary J. Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.      Jenifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael     Ray        Johnson       appeals        his    convictions         for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g), 924 (2006), and distribution of cocaine, in

violation of 21 U.S.C. § 841 (2006), and his 180-month sentence.

Johnson’s       counsel        filed     a      brief        pursuant      to     Anders       v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       issues        for    appeal.          Johnson          filed    a     pro    se

supplemental          brief,    arguing      that      his    procedural         due    process

rights were violated because the magistrate judge did not sua

sponte order an evaluation of his mental competency and that his

counsel    was    ineffective.            The       Government      declined      to    file    a

brief.    We affirm.

               Because Johnson did not move to withdraw his guilty

plea,     the    Rule      11    plea        colloquy        is     reviewed      for     plain

error.     United States v. Martinez, 277 F.3d 517 (4th Cir. 2002).

The magistrate judge * substantially complied with Fed. R. Crim.

P.   11   and    did     not     violate      Johnson’s           substantial     rights       in

accepting       his    plea.      We     further       conclude,         after    a    thorough

review    of     the    record,       that    Johnson’s           plea   was     knowing      and

voluntary.       Although Johnson suggests that the magistrate judge


      *
          Johnson consented to the jurisdiction of the magistrate
judge.



                                                2
should have sua sponte ordered a mental competency evaluation,

we reject this contention.                  The test for mental competence is

whether the defendant “has sufficient present ability to consult

with   his      lawyer        with     a        reasonable          degree     of     rational

understanding — and whether he has a rational as well as factual

understanding of the proceedings against him.”                              Dusky v. United

States, 362 U.S. 402, 402 (1960) (punctuation omitted).                                    “[T]he

defendant     must     establish       that       the       trial   court     ignored       facts

raising a ‘bona fide doubt’ regarding the defendant’s competency

to stand trial.”             Walton v. Angelone, 321 F.3d 442, 459 (4th

Cir.   2003).         We    conclude       that       the    magistrate      judge        did   not

ignore facts raising a doubt as to Johnson’s competency and,

further,      that     Johnson       had    a     reasonable         degree     of    rational

understanding of the proceedings.

             Johnson’s        sentence       is       reviewed       for     reasonableness,

applying      the     abuse-of-discretion              standard.           Gall      v.    United

States,     552      U.S.     38,     51     (2007).            This       review     requires

consideration          of     both         the        procedural        and         substantive

reasonableness of the sentence.                      Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                        After determining whether the

district      court     correctly      calculated             the    advisory       Guidelines

range, this court must decide whether the court considered the

18   U.S.C.     § 3553(a)       (2006)       factors,          analyzed       the    arguments

presented      by     the     parties,          and     sufficiently         explained          the

                                                 3
selected sentence.             Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                  If the sentence is

free of significant procedural error, this court will review the

substantive reasonableness of the sentence.                                  Lynn, 592 F.3d at

575; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

We     conclude    that        the        district          court’s        imposition          of    the

mandatory        minimum         sentence              was         both      procedurally             and

substantively reasonable.

            Johnson           suggests        that           the     convictions             used      to

designate him as an armed career criminal do not satisfy the

requirements       for    such        designation             under        18    U.S.C.      § 924(e)

(2006).      A    defendant          is    properly          designated          an    armed    career

criminal    if    he     is    subject        to       an    enhanced       sentence         under     18

U.S.C. § 924(e).          USSG § 4B1.4(a) (2011).                         The enhanced sentence

applies to a defendant who violates 18 U.S.C. § 922(g) and has

“three previous convictions . . . for a violent felony or a

serious drug offense, or both, committed on occasions different

from one another.”              18 U.S.C. § 924(e)(1).                          The term “serious

drug    offense”       includes           a   state          law     offense          involving      the

manufacturing       or        possessing       with          intent        to     manufacture          or

deliver any controlled substance, so long as the maximum term of

imprisonment        was         at        least         ten         years.              18      U.S.C.

§ 924(e)(2)(A)(ii).             Johnson’s three prior North Carolina drug

convictions       qualify       as        “serious          drug     offenses”          under       § 924

                                                   4
because,    at     the   time    of   the       convictions,    each     offense    was

punishable by a maximum of ten years’ imprisonment.                        Johnson’s

argument is thus without merit.

            Johnson also argues that his counsel was ineffective.

Claims of ineffective assistance of counsel are not cognizable

on direct appeal unless the record conclusively establishes that

counsel    provided       ineffective       assistance.         United     States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); see also United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (“[I]t is well

settled that a claim of ineffective assistance should be raised

in a 28 U.S.C. § 2255 motion in the district court rather than

on    direct     appeal,        unless    the      record      conclusively      shows

ineffective      assistance.”)        (internal        quotation   marks   omitted).

The    record      on     appeal      does       not     conclusively      establish

ineffectiveness.         We thus do not consider this argument.

            In accordance with Anders, we have reviewed the record

and found no meritorious issues for appeal.                    We therefore affirm

Johnson’s convictions and sentence.                     This court requires that

counsel inform Johnson, in writing, of his right to petition the

Supreme    Court    of    the    United     States     for   further   review.       If

Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Johnson.                         We

                                            5
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    6